DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/7/2022 is acknowledged.
Claims 11, 13-14, 16-20, 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6, 22, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d).
Claim 22 recites the limitation "said solution or sample" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 9, 22 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Storhoff et al (United States Patent Application Publication 20050250094).
As to claim 1, Storhoff teaches a method of measuring the concentration of a particle in solution, comprising contacting the solution with a surface (Figure 1) and detecting the binding of said particle to the surface using light scattering (paragraphs 0054-0055).
As to claim 2, Storhoff teaches everything claimed, as applied above in claim 1, in addition said surface is passivated, activated, coated, treated or derivatized (paragraph 0097).
As to claim 9, Storhoff teaches everything claimed, as applied above in claim 1, in addition wherein said particle is also contacted with a measuring solution (Figure 13 and paragraph 0018, see also paragraphs 0013-0020).
As to claim 22, Storhoff teaches everything claimed, as applied above in claim 1, in addition said solution or sample is a biological sample (paragraph 0013, DNA), optionally obtained from a human individual, wherein optionally said biological sample is blood, plasma, or serum, which is optionally obtained from a human individual.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Storhoff, in further view of Karlsson et al (United States Patent Application Publication 20140141529).
As to claim 3, Storhoff teaches everything claimed, as applied above in claim 1, with the exception of the detection binding of the particle to the surface is repeated after one or more time intervals. However, it is known in the art as taught by Karlsson. Karlsson teaches the detection binding of the particle to the surface is repeated after one or more time intervals (Abstract step (b), “determining the initial binding rate dR/dt of analyte to the ligand at the ligand-supporting surface or surface area” indicates measurements over time, see also paragraph 0059). It would have been obvious to one of ordinary skill in the art at the time of filing to have the detection binding of the particle to the surface is repeated after one or more time intervals, in order to improve machine performance.
As to claim 4, Storhoff in view of Karlsson teaches everything claimed, as applied above in claim 3, in addition Karlsson teaches the repeated measurements permit calculation of the initial rate of binding of the particle to the surface (Abstract, also paragraph 0010 “initial binding rate”), and optionally the initial binding rate of the particle is compared to the initial binding rate for a known concentration of the particle. It would have been obvious to one of ordinary skill in the art at the time of filing to have the repeated measurements permit calculation of the initial rate of binding of the particle to the surface (Abstract, also paragraph 0010 “initial binding rate”), and optionally the initial binding rate of the particle is compared to the initial binding rate for a known concentration of the particle, in order to improve machine performance.
As to claim 6, Storhoff teaches everything claimed, as applied above in claim 1, with the exception of the measurements permit calculation of the constant binding rate of the particle, and optionally this is compared to the constant binding rate for a known concentration of the particle. However, it is known in the art as taught by Karlsson. Karlsson teaches the measurements permit calculation of the constant binding rate of the particle (paragraphs 0059, 0076), and optionally this is compared to the constant binding rate for a known concentration of the particle. It would have been obvious to one of ordinary skill in the art at the time of filing to have the measurements permit calculation of the constant binding rate of the particle, and optionally this is compared to the constant binding rate for a known concentration of the particle, in order to improve machine performance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Storhoff in view of Karlsson, and in further view of Sorin (United States Patent 6514770).
As to claim 7, Storhoff teaches everything claimed, as applied above in claim 1, in addition said method comprising: 
 	i) contacting the solution with a surface (Figure 1); 
 	ii) detecting the particle binding to the surface as visualised by light scattering (paragraphs 0054-0055); 
 	Storhoff does not teach iii) repeating the detection step and calculating the changes in binding rate and/or initial binding rate over time of the particle to the surface. However, it is known in the art as taught by Karlsson. Karlsson teaches iii) repeating the detection step and calculating the changes in binding rate and/or initial binding rate over time of the particle to the surface (Abstract, paragraph 0059). It would have been obvious to one of ordinary skill in the art at the time of filing to have iii) repeating the detection step and calculating the changes in binding rate and/or initial binding rate over time of the particle to the surface, in order to improve machine performance.
 	Storhoff does not teach iv) providing a calibration curve of initial binding rate against concentration based on data from solutions of known particle concentration; v) using the calibration curve in step (iv) to convert the initial binding rate recorded for the sample in step (iii) to the concentration of the particle in solution. However, it is known in the art as taught by Sorin. Sorin teaches iv) providing a calibration curve of initial binding rate against concentration based on data from solutions of known particle concentration (column 1:17-31); v) using the calibration curve in step (iv) to convert the initial binding rate recorded for the sample in step (iii) to the concentration of the particle in solution (column 2: 20-51). It would have been obvious to one of ordinary skill in the art at the time of filing to have iv) providing a calibration curve of initial binding rate against concentration based on data from solutions of known particle concentration; v) using the calibration curve in step (iv) to convert the initial binding rate recorded for the sample in step (iii) to the concentration of the particle in solution, in order to produce a more accurate result.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Storhoff, and in further view of Kulkarni (United States Patent Application Publication 20170307504).
As to claim 8, Storhoff teaches everything claimed, as applied above in claim 1, with the exception of the concentration is absolute concentration. However, it is known in the art as taught by Kulkarni. Kulkarni teaches the concentration is absolute concentration (paragraph 0080). It would have been obvious to one of ordinary skill in the art at the time of filing to have the concentration is absolute concentration, in order to improve machine performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Storhoff, and in further view of Kulkarni (United States Patent Application Publication 20170307504).
As to claim 10, Storhoff teaches everything claimed, as applied above in claim 1, in addition said solution is contacted with said surface in the presence of a calibrant and the binding of said calibrant to said surface is detected using light scattering (Figure 13). While Storhoff does not explicitly teach the use of a calibrant, Figure 13 shows green (unattached) and orange (attached) scattered light, calibrating from a known baseline is an obvious analysis tool, and doing so would have taken only ordinary mathematical expedience. It would have been obvious to one of ordinary skill in the art at the time of filing to use the gold particles as a baseline for calibration, in order to improve the data analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877